DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US20190391594A1).
Regarding claim 1, Takano teaches a vehicle control system comprising: a data processing apparatus (see Paragraph 0013 wherein it may not be essential to equip the map information part 102, the storage device 105, and the controller 110 in a vehicle, and they may be provided in a data center or the like connected to the onboard equipment via a communication network (all of which corresponds to data processing)); 
and a self-driving vehicle, wherein the data processing apparatus is configured to generate and distribute reference information referred to by the self-driving vehicle for executing self-driving (see Paragraph 0012 for the self-position estimation system 200 is a system that estimates the self-position of a vehicle when the drive assist or automated or autonomous driving (corresponds to self-driving) of the vehicle is being executed), and the self-driving vehicle is configured to execute the self-driving with reference to the reference information acquired from the data processing apparatus (see Paragraph 0015 for the map information unit 102 that includes a database that stores map information, road information, and other necessary information; see also Paragraph 0013 wherein it may not be essential to equip the map information part 102, the storage device 105, and the controller 110 in a vehicle, and they may be provided in a data center or the like connected to the onboard equipment via a communication network (all of which corresponds to data processing)), the data processing apparatus includes: 
a travel history information acquirer configured to acquire travel history information items from a plurality of vehicles, respectively (see Paragraph 0019 for The controller 110 has a travel history determination function. When two or more types of travel histories in which the passing positions of the vehicle, the speeds of the vehicle, the attitudes of the vehicle, and the like are different from one another exist so as to correspond to the same link, the controller 110 determines the two or more types of travel histories); 
a reference information generator configured to generate the reference information from the travel history information items (see Paragraph 0019 for the travel history determination function of the controller 110 serves to specify the self-position of the subject vehicle on the map information at each predetermined cycle on the basis of the movement amount AP of the subject vehicle from the previous processing cycle estimated using the movement amount estimation function, the relative position between the subject vehicle and a target object detected using the target object position detection function, and the map information associated with the positional information of the target object. Then, the travel history determination function of the controller 110 serves to refer to the road information (e.g. the width of the road, the width of the lane, the position of the lane on the road, the road structure such as branch/merging or intersection, etc.) included in the map information and determine the travel history of the subject vehicle on the basis of the road information and the displacement (movement amount, movement direction, etc.) of the self-position of the subject vehicle from the previous processing cycle and from further previous processing cycle (all of which correspond to the broadly claimed 'reference information')); 
and a reference information distributor configured to distribute the reference information generated by the reference information generator to the self-driving vehicle (see Paragraph 0022 for when two or more types of travel histories are determined using the travel history determination function (which includes the reference information as cited above), the travel history storage function of the controller 110 serves to control the storage device 105 to store the two or more types of travel histories in the same link so as to be sorted for the determined two or more types (wherein storing the acquired information corresponds to distributing the information to the self-driving vehicle)), the reference information generator is further configured to associate a vector information item with an attribute information item in the reference information, the vector information item representing a path on which the plurality of vehicles have traveled, and the attribute information item relating to the path represented by the vector information item (see Paragraph 0036 for examples of the method of reading out the traveling trajectory model from the storage device 105 include a method of calculating inner products between a traveling trajectory vector obtained by vectorization of the traveling trajectory in the online mode of the subject vehicle and principal component vectors of the traveling trajectory models stored in the storage device 105 and reading out from the storage device 105 a traveling trajectory model that has the principal component vector giving the largest inner product with the traveling trajectory mode, wherein trajectory corresponds to the path), and the self-driving vehicle includes:  
see Paragraph 0036 for during execution of the drive assist or the automated or autonomous driving (this mode of execution will be referred to as an “online mode,” hereinafter), the traveling trajectory model selection function of the controller 110 serves to calculate the traveling trajectory of the subject vehicle on the basis of the positions of the subject vehicle detected by the position detection device 101, the map information possessed by the map information unit 102, the information on the target objects detected by the sensor unit 103, and the movement amount AP of the subject vehicle estimated using the movement amount estimation function).  
Regarding claim 2, Takano teaches the vehicle control system according to claim 1, wherein the vector information item and the attribute information item are one of a plurality of sets of vector information items and attribute information items respectively associated with each other, the reference information includes the plurality of sets of vector information items and attribute information items, and represents a plurality of paths (see Paragraph 0021 for the travel history determination function of another form of the controller 110 serves to determine that, for travel histories in a link before the branching point or intersection, the travel history corresponding to a first traveling path and the travel history corresponding to a second traveling path are different types of travel histories (corresponds to a plurality of paths); see also Paragraph 0036 for examples of the method of reading out the traveling trajectory model from the storage device 105 include a method of calculating inner products between a traveling trajectory vector obtained by vectorization of the traveling trajectory in the online mode of the subject vehicle and principal component vectors (corresponds to sets of vector information items) of the traveling trajectory models stored in the storage device 105 and reading out from the storage device 105 a traveling trajectory model that has the principal component vector giving the largest inner product with the traveling trajectory model; see also Paragraph 0017 for The estimation calculation of the movement amount AP of the subject vehicle corresponds to odometry measurement, which will be described later, and the various parameters that are output from the wheel speed sensor 1041, the steering angle sensor 1042, and the gyro sensor 1043 correspond to parameters used in the odometry measurement (referred to as “odometry parameters,” hereinafter) (wherein the parameters correspond to attribute information items)), and the controller configured to execute the self-driving along one of the plurality of paths (see Paragraph 0036 for the controller 110 that has a traveling trajectory model selection function, an odometry parameter correction function, and a self-position estimation function. During execution of the drive assist or the automated or autonomous driving (this mode of execution will be referred to as an “online mode,” hereinafter)).  
Regarding claim 3, see rejection for claim 1, as claim 3 corresponds to the apparatus of the invention disclosed in claim 1. 
Regarding claim 4, see rejection for claim 2, as claim 4 corresponds to the apparatus of the invention disclosed in claim 2. 
Regarding claim 5, see rejection for claim 1, as claim 5 corresponds to the method of the invention disclosed in claim 1. 
Regarding claim 6, see rejection for claim 2, as claim 6 corresponds to the method of the invention disclosed in claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665